243 S.W.2d 841 (1951)
HUDSON
v.
STATE.
No. 25425.
Court of Criminal Appeals of Texas.
October 31, 1951.
Rehearing Denied December 12, 1951.
Further Rehearing Denied January 30, 1952.
*842 No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
MORRISON, Judge.
The offense is transporting illicit alcoholic beverage on which no state tax had been paid; the punishment, a fine of $500.00.
An agent of the liquor control board testified that he received a telephone call to the effect that a certain truck was being loaded with whiskey in Louisiana. In answer to this call he went to the state line where the truck was pointed out to him, and he observed appellant riding in the cab. As soon as the truck entered Panola County, where the prosecution was had, the witness stopped the truck and found it to be loaded with whiskey bearing no Texas tax stamps. In the cab he found an invoice from a wholesale whiskey house in Louisiana made out to appellant for a quantity of whiskey. He then placed appellant under arrest.
Appellant moved to quash the information, alleging that the charge consisted of two separate and distinct offenses; i. e., unlawful transportation and unlawfully failing to pay the state tax. We do not so view it. Article 666-3a(4), Vernon's Ann. Penal Code, names sixteen means by which one may be criminally connected with untaxed alcoholic or "illicit beverage". To transport is one of these. Austin v. State, 141 Tex. Crim. 1, 146 S.W.2d 990.
The trial court properly overruled the motion.
Bills of exception 1 and 2 seek to raise the question of the insufficiency of the evidence, which is unnecessary since this Court passes upon the sufficiency of the evidence in all cases whether raised by a bill or not. The finding of the invoice made out to appellant for the whiskey in question, together with the other facts, made out the state's case.
Bill of exception 3 complains because the state's witness was not required to reveal the name of the person from whom he got the information upon which he based his right to search the truck on probable cause. In Sadler v. State, 118 Tex. Crim. 318, 40 S.W.2d 91, this Court said "Bill of exception No. 2 complains of the refusal of the court below to compel the officer who arrested appellant to disclose from whom he got the information on which he was seeking appellant, and which led him to make the trip. We know of no reason why the court should attempt to compel the officers to disclose such information." See also Hawthorne v. State, *843 110 Tex. Crim. 646, 10 S.W.2d 724. For a discussion of the reason for the rule, we refer to Underhill, Criminal Evidence, 4th Ed., Sec. 332, p. 633, and Wigamore, Evidence, 3rd Ed., Vol. 8, Sec. 2574, p. 715.
Our disposition of appellant's first two bills of exception disposes of the fourth. Allegation or proof of a dry area are not elements of the offense charged herein.
Finding no reversible error, the judgment of the trial court is affirmed.